[Cite as State v. Van Kell, 2021-Ohio-109.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                    :       MEMORANDUM OPINION

                 Plaintiff-Appellee,              :
                                                          CASE NO. 2020-L-126
        - vs -                                    :

JAMES M. VAN KELL,                                :

                 Defendant-Appellant.             :


Criminal Appeal from the Court of Common Pleas, Case No. 2018 CR 000672.

Judgment: Appeal dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

James M. Van Kell, pro se, PID# A770-631, Trumbull Correctional Institution, 5701
Burnett Road, P.O. Box 640, Leavittsburg, OH 44430 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     On December 21, 2020, appellant, James M. Van Kell, pro se, filed a

notice of appeal from the trial court’s November 14, 2019 sentencing entry, which he

attached to his notice. A timely notice was due no later than December 16, 2019, which

was not a holiday or weekend. The appeal is untimely by over a year.

        {¶2}      “* * * [A] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

App.R. 4(A)(1).
       {¶3}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶4}   “(a) Criminal proceedings; * * *

       {¶5}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.” App.R. 5(A).

       {¶6}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).          Thus, this court is without

jurisdiction to consider his appeal. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶7}   Appeal dismissed, sua sponte, as untimely.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                             2